DETAILED ACTION
This Office Action is in response to Applicant Arguments/Remarks to the application 16/964,457 filed on 07/18/2022.
Claims 1, 6 and 7 are independent claims, claim 7 has been amended.  Claims 1-7 have been examined and are pending in this application.
Applicant Arguments/Remarks, filed 07/18/2022, with respect to claim 7 have been fully considered and are persuasive. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display device connected to a signal source outputting a video signal using an encryption protocol and that transmits the encryption key to the signal source includes: a transmission unit that transmits an own encryption key uniquely set for the display device and an encryption key transmitted from another display device connected to the display device as a lower device to the signal source and another display device connected as an upper device; and a stop instruction unit that instructs another display device corresponding to a predetermined encryption key included in an encryption key group based on the order of the own encryption keys included in the encryption key group to stop transmitting the encryption key received when the own encryption key is included in the encryption key group including a plurality of encryption keys transmitted from another display device connected as the lower device.
With examiner’s thorough search, the closest prior arts are Sakagami, Pub. No.: US 2018/0090098 and Momose et al. (hereinafter Momose), Pat. No.: US 11012661.

Sakagami discloses in a display device that is daisy-chained to a source device that outputs a video signal, and transmits an encryption key (KSV) used for encryption to source device, the display device includes storage to store the encryption key of an own display device (first device KSV), and the encryption keys (second device KSV, third device KSV) of all of downstream side display devices that are provided on a downstream side of the own display device among all of the other display devices that are daisy-chained, the encryption keys being transmitted to source device through its own display device when the display devices are daisy-chained to source device, and causes a display to form a split video image that is a part of a video image based on the number of splits of the video image corresponding to the video signal and the number of encryption keys stored.
Momose discloses a display device includes: a display unit daisy-chain connected to a source device that outputs an image signal encoded with a prescribed version of a standard specified as a prescribed standard, displaying an image generated by decoding the image signal encoded with the prescribed version; a determination unit that determines the number of connected sink devices that are daisy-chain connected to the source device; and a setting unit that sets, from among the prescribed versions, a version in which the image that was generated by decoding the image signal encoded by the source device is displayable on the display units of all of the daisy-chain connected sink devices, depending on the number of connected sink devices.
However, none of Sakagami and/or Momose teaches or suggests, particularly: “A display device, that is connected to a signal source for outputting a video signal using an encryption protocol, and that transmits an encryption key used in the encryption protocol to the signal source, comprising: a transmission unit that transmits own encryption key which comprises an encryption key uniquely set for the display device and an encryption key transmitted from another display device connected to the display device as a lower level device in the daisy chain connection to another display device connected as an upper level device in the daisy chain connection; and a stop instruction unit that instructs another display device, corresponding to a predetermined encryption key included in an encryption key group based on the order of the own encryption keys included in the encryption key group, to stop transmitting the encryption key received by the another display device when the own encryption key is included in the encryption key group including a plurality of encryption keys transmitted from another display device connected as the lower level device.”, The same reasoning applies to independent claims 6 and 7. Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499 
08/26/2022